ACCEPTED
                                                                                       05-19-00488-cv
                                                                            FIFTH COURT OF APPEALS
                                                                                      DALLAS, TEXAS
                                                                                    6/20/2019 2:22 PM
                                                                                           LISA MATZ
                                                                                               CLERK

                        NO. 05-19-00488-CV
__________________________________________________________________
                                                        FILED IN
                                                 5th COURT OF APPEALS
                      IN THE COURT OF APPEALS        DALLAS, TEXAS
                                                 6/20/2019 2:22:28 PM
                   FOR THE FIFTH DISTRICT OF TEXAS     LISA MATZ
                                                         Clerk
                          DALLAS, TEXAS
__________________________________________________________________


                        ESPERANZA PARRENO MEJIA,

                                   Appellant,

                                        v.

              MICHAEL RYAN SAWYER, VICKIE MOSELEY,
                    AND VINCE RAY MOSELEY,

                              Appellees
__________________________________________________________________

                  NOTICE OF APPEARANCE OF ADDITIONAL
                        COUNSEL FOR APPELLEES


TO THE HONORABLE COURT OF APPEALS:

      David G. Allen files this Notice of Appearance of Additional Counsel for

Appellees as follows:

      1.    Pursuant to Rule 6.2 of the Texas Rules of Appellate Procedure, David

G. Allen hereby appears as additional counsel of record for Appellees Michael Ryan

Sawyer, Vickie Moseley, and Vince Ray Moseley. Mr. Allen’s address and other

required information is:

NOTICE OF APPEARANCE – Page 1
             David G. Allen
             State Bar No.: 00786972

             Stacy Conder Allen, LLP
             901 Main Street, Suite 6200
             Dallas, Texas 75202
             allen@stacyconder.com
             (214) 748-5000 (Telephone)
             (214) 748-1421 (Facsimile)


                                 Respectfully Submitted,

                                 STACY | CONDER | ALLEN, LLP


                                 By:   /s/ David G. Allen
                                       Clinton D. Howie
                                       State Bar No. 00796782
                                       howie@stacyconder.com
                                       David G. Allen
                                       State Bar No.: 00786972
                                       allen@stacyconder.com
                                       901 Main Street, Suite 6200
                                       Dallas, Texas 75202
                                       (214) 748-5000
                                       (214) 748-1421 (Fax)

                                 ATTORNEYS FOR APPELLEES


                         CERTIFICATE OF SERVICE

      I hereby certify that on June 20, 2019, a true and correct copy of the foregoing
document was served on all counsel of record in accordance with the Texas Rules
of Appellate Procedure.


                                       /s/ Clinton D. Howie
                                       Clinton D. Howie

NOTICE OF APPEARANCE – Page 2